Citation Nr: 1114051	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (including depression and anxiety), to include as secondary to service-connected degenerative disc disease.

2.  Entitlement to a higher initial disability rating for degenerative disc disease, evaluated as 10 percent disabling from December 25, 2005 through November 18, 2009 and as 20 percent disabling from November 19, 2009.

3.  Entitlement to service connection for hypersomnia, to include as secondary to service-connected degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1975 and from October 1, 2001 to October 20, 2001.  He was also a member of the Air National Guard from June 1984 to October 2005 with periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and from a November 2010 rating decision by the Appeals Management Center (AMC) in Washington, DC.

In January 2010, the Board remanded this case for the Veteran to be scheduled for a hearing before a member of the Board.  In February 2010, the RO contacted the Veteran via telephone, and he indicated that he did not wish to have a hearing.  Thereafter, in May 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

For the reasons explained below, the issues of entitlement to a higher initial disability rating for degenerative disc disease and entitlement to service connection for hypersomnia (to include on a secondary basis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A psychiatric disability is not shown by competent evidence to have been incurred during active duty or during active duty for training, and the most probative evidence fails to link the current disorder to any type of active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), (23), (24), (26), (27), 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records, lay evidence, VA examination reports, and Social Security Administration (SSA) records.

As discussed above, the VCAA provisions have been considered and applied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his depression and anxiety are related to his military service.  Specifically, he contends that especially since September 11, 2001, he felt more depressed due to job-related stress and a "high operations tempo" while working as an air technician with the Mobile Air Control Squadron, which required concurrent status in the Air National Guard.

The Veteran's service treatment records document the following findings.  On reports of medical history dated in June 1973, September 1981, and June 1984, the Veteran noted that he had a history of nervous trouble and a slight stammer when nervous.  In August 1999, during an evaluation for a top secret security clearance, the evaluator determined that the Veteran had a past history of anxiety (treated with medication three years prior) that had resolved, and thus the Veteran was not considered a security risk.  In October 2004, it was noted that the Veteran had depression and anxiety and that he felt his full time position was stressful.  In December 2004, it was noted that he had started taking Cymbalta for mild depression approximately four weeks prior.  In March 2005, it was noted that the Veteran had mild depression and was taking Cymbalta.  In June 2005, it was noted that he had been on Wellbutrin for one and a half months due to mild depression.  The Veteran's service separation papers indicate that his taking of psychotropic medication was a factor that determined his disqualification from further service with the Air National Guard.  In addition, it was documented that the Veteran's federal employee job with the Mobile Air Control Squadron ended 30 days after he was discharged from the Air National Guard.

Private treatment records beginning in October 1996 reflect that the Veteran reported having problems with his nerves, citing his job and his home life as major stressors.  Subsequent private treatment records documented treatment for both depression and anxiety.  In December 2003, the Veteran stated that more recently there had been a lot of increased stress in his job at work.  In November 2004, he was prescribed an antidepressant medication (Cymbalta) for chronic and recurrent depression.  In a June 2005 statement, the Veteran's private treatment provider opined that the Veteran would most likely need medication for life to control symptoms of depression.

In a September 2006 statement, one of the Veteran's fellow soldiers noted that when they served together, the Veteran's stress level had risen in the workplace and that the Veteran was hesitant to start taking antidepressant medication (due to fear over job security).  The soldier further noted that the Veteran's stress level had worsened with worries about his job, his income, the many additional duties placed on him, and his medical situation, noting that the Veteran would get more stressed after a drill weekend.  The soldier went on to describe that the civilian jobs that he and the Veteran had were contingent upon being members of the Air National Guard.

In an October 2006 statement, one of the Veteran's coworkers described how he and the Veteran had worked together in a very high stress environment with the Mobile Air Control Squadron, and noted that they were "pushed to do more and more."  He also stated that the Veteran became depressed due to his back pain and the high stress, and that he finally went on antidepressants.

In a February 2008 statement, the Veteran's private treatment provider noted the Veteran's history of depression and his use of an antidepressant medication.  The provider went on to state that the Veteran had always reported that his job was very stressful and that it was a significant aggravating factor leading to his depression and anxiety.  The provider then opined that the stress in the Veteran's job was a significant contributing factor over the years in his depression.

Pursuant to the Board's May 2010 remand, the Veteran underwent a VA mental disorders examination in August 2010.  On that occasion, it was noted that the Veteran had had a problem with stammering speech from the time he was a child, especially if nervous, and that such was later listed as an "anxiety" problem during his active military service.  Throughout the report, the examiner referred to the Veteran's job as an air technician as his "OPM position" because he worked in that capacity via the Office of Personnel Management (OPM).  During the examination, the Veteran reported that his depression started getting significantly worse in 2001, after he was trained for a position that potentially could have been sent to the front lines and then subsequently changed to strategic command and was retrained and going to school for this.  He contended that this ongoing, added level of stress significantly contributed to and exacerbated his existing depression and anxiety.  The Veteran also admitted that his depression first started when his wife was diagnosed with multiple sclerosis in the 1990s along with accompanying financial stress.  The Veteran noted that he had delayed being put on an antidepressant medication until 2004 because he was concerned about harming his military record.  He additionally reported that losing his National Guard and OPM position further exacerbated his depression.

In pertinent part, the August 2010 VA examiner rendered an Axis I diagnosis of depression not otherwise specified.  The examiner noted that there did not appear to be sufficient evidence to link the Veteran's depression to his periods of active military duty, particularly from 1973 to 1975 as there was no evidence of depression at that time nor reason to believe that his later depression stemmed from that time period.  The examiner also felt it was less likely than not that the Veteran's depression was directly linked to or significantly exacerbated by, in and of itself, his period of active duty in October 2001 or to his specific periods of "active" involvement in the National Guard from 1984 to 2005 (i.e., it did not appear related to the three weeks of active duty in 2001 or from the "typical" one weekend per month and two weeks per year of activated Guard duty expected of him each year).  The examiner clarified that he stated this because the Veteran did not himself appear to relate any specific incident during these specific periods which would have reasonably caused or exacerbated his depression.  Rather, the examiner noted that the Veteran's depression appeared to be more of a chronic nature that had built over the years in reaction to a combination of stressors and difficulty coping with them.

Because the Veteran's medical records show treatment for anxiety and depression since at least 1996, the August 2010 VA examiner opined that the Veteran's depression was a preexisting condition from approximately that time.  While the examiner opined that it was at least as likely as not that the Veteran's depression was exacerbated by the demands of his work in his OPM position to some degree, the examiner acknowledged that he was not sure if this OPM position could be considered part of the Veteran's military service.  Likewise, while the examiner opined that it was at least as likely as not that the Veteran's abrupt termination from his service in the National Guard and subsequently losing the OPM position had caused him additional distress and exacerbated his preexisting depression to some degree, the examiner noted that he could not determine whether the OPM position would allow eligibility for service-connected benefits.

Furthermore, the August 2010 VA examiner opined that it was less likely than not that the Veteran's back condition itself directly exacerbated his depression, as the Veteran himself reported that he did not feel the two were especially related and because he and a supervisor had reported that he was generally able to perform his occupational duties successfully despite the back condition.  Therefore, the examiner stated that he did not feel that the Veteran's back condition would have significantly led to increases in depression per se.

In a November 2010 statement, the Veteran clarified that the "nervous condition" noted on the reports of medical history in service referred to the stuttering problem that he had had since childhood, and that this should have no relevance to his current claim.  The Veteran also expressed his disagreement with the August 2010 VA examiner's findings of the depression being related to his wife's illness or to financial trouble.

Upon review of the record, the Board finds that service connection for a psychiatric disability is not warranted.  While reports of medical history in June 1973, September 1981, and June 1984 noted a history of nervous trouble, the Veteran clarified in his November 2010 statement that these notations referred to the stuttering problem that he had had since childhood and argued that such should have no relevance to his current claim.  His service treatment records and accompanying private treatment records document his complaints of stress at work particularly after September 11, 2001 and how he began taking medication for depression in November 2004, but as noted throughout the record, his job during that time was a civilian position and was separate from his active duty or active duty for training service.

While the Veteran contends that he has depression and anxiety related to his military service, the Veteran has no medical training and his opinion on this point is not competent medical evidence.  In this regard, psychiatric disorders such as depression and anxiety require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the relationship between the Veteran's current psychiatric disability and service is against the claim.

In this regard, the August 2010 VA examiner reviewed the claims file, considered the Veteran's service treatment records and accompanying private treatment records, thoroughly interviewed and examined the Veteran, and provided rationale for the opinions that: (1) there was not sufficient evidence to link the Veteran's depression to his period of active military duty from 1973 to 1975; (2) it was less likely than not that the Veteran's depression was directly linked to or significantly exacerbated by, in and of itself, his period of active duty in October 2001 or to his specific periods of "active" involvement in the National Guard from 1984 to 2005; and (3) it was less likely than not that the Veteran's back condition itself directly exacerbated his depression.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding the etiology of his current psychiatric disability.  Furthermore, the Board confirms the VA examiner's suspicion that the Veteran's "OPM position" does not constitute a period of active service under the provisions of 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).

In sum, the Board finds that the most competent and probative evidence indicates that a psychiatric disability is not shown to have been incurred during active duty or in the line of duty during active duty for training, and the most probative evidence fails to link the current disorder to any type of active service.  Accordingly, service connection for a psychiatric disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric disability (including depression and anxiety), to include as secondary to service-connected degenerative disc disease, is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to a higher initial disability rating for degenerative disc disease and entitlement to service connection for hypersomnia (to include on a secondary basis).

With regard to a higher initial disability rating for degenerative disc disease, following a November 2010 rating decision granting service connection for such disability, the Veteran in December 2010 submitted a written statement requesting that his service-connected rating be increased and that a separate rating be considered for neuropathy of the bilateral lower extremities.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to service connection for hypersomnia, the medical evidence of record documents that the Veteran first complained of feeling tired during the daytime in October 1996.  In November 2004, he was assessed with fatigue possibly due to restless leg syndrome.  Thereafter, he underwent a sleep study in April 2005 which resulted in a diagnosis of hypersomnia.  On a February 2006 SSA functional report, the Veteran noted that restless leg syndrome caused him to have problems getting a good night's sleep which caused him to be tired during the day.  On an accompanying SSA disability report, the Veteran noted that he did not sleep well at night unless he had his medication for restless leg syndrome.

In April 2009, nerve conduction velocity testing revealed neuropathy in the Veteran's bilateral lower extremities.  In a July 2009 SSA functional report, the Veteran noted that restless leg syndrome and numbness affected his sleep.  During his August 2010 VA mental disorders examination, the Veteran was diagnosed with dyssomnia not otherwise specified.  The examiner opined that the Veteran's back condition was less likely than not related to his dyssomnia, noting that the dyssomnia appeared per the records to be related more to financial worries and/or respiratory disturbance and restless legs.  The examiner then cautioned that he was not a medical doctor and therefore could not evaluate the extent of the Veteran's back problem.  In a November 2010 statement, the Veteran argued that his hypersomnia was due to restless leg syndrome, which was due to neuropathy, which was due to his service-connected degenerative disc disease.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board has determined that the claim for service connection for hypersomnia is inextricably intertwined with the claim for a higher initial disability rating for degenerative disc disease (wherein the Veteran has requested that a separate rating be considered for neuropathy of the bilateral lower extremities), because the final outcome of the increased rating claim could materially affect the result of the service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pertaining to the issue of entitlement to a higher initial disability rating for degenerative disc disease, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  After the development requested above has been completed to the extent possible, the Veteran's claim for service connection for hypersomnia should be reviewed.  If additional development is deemed necessary, to include obtaining a medical opinion if indicated, such should be accomplished.  Thereafter, readjudicate the claim for service connection for hypersomnia, to include as secondary to service-connected degenerative disc disease.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


